Case 1:18-cv-01562-LMB-MSN Document 116 Filed 02/14/20 Page 1 of 1 PageID# 585



 Case: 1:18:CV1562

 US District Court 401 Courthouse Square, Alexandria, VA 22314
                                                                                            L                If^
 Vient, Plaintiff

 vs.
                                                                                    ftB I 4 2020
 Gannett Co., Inc., Defendant                                                   CLERK, U.S. DISTRICT COURT
                                                                                  ALEXANDRIA. VIRCIMlfl




 Plaintiffs Notice of Discovery

 Pro-se Plaintiff Benjamin Vient submits notice here that on February 9 and 10, 2020,1 served
 upon Defendant Interrogatories and Requests for Production of Documents. These were sent to
 Defendant's Counsel, Laurin Mills.



 Respectfully submitted,



 Benjamin Vient, Plaintiff Pro-Se



 CERTIFICATE OF MAILING I HEREBY CERTIFY that on 2020, per previous agreement
 between parties to use designated email addresses, I sent a true and correct copy of the
 foregoing to Laurin Mills at laurin@,samek-law.com.



 Benjamin Vient
